03/29/2021
                      IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                                   Assigned on Briefs March 1, 2021

                     KRISTY BILLINGSLEY v. RHONDA GALLMAN

                          Appeal from the Circuit Court for Knox County
                               No. 148859 Kristi M. Davis, Judge1
                             ___________________________________

                                   No. E2020-00794-COA-R3-CV
                               ___________________________________


A woman against whom the trial court granted an order of protection appeals the order of
protection. The trial court granted the order based upon its finding that the woman, a
former girlfriend of the petitioner’s husband, threatened the petitioner and her husband
with physical violence through a series of videos. Discerning no error, we affirm.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which ANDY D. BENNETT,
J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Sherif Guindi, Knoxville, Tennessee, for the appellant, Rhonda Gallman.

Kristy Billingsley, Knoxville, Tennessee, pro se.2


                                                    OPINION

                                           I.      BACKGROUND

      On May 19, 2020, Kristy Billingsley filed a petition for an order of protection in the
Knox County Circuit Court. In the petition, Ms. Billingsley alleged that Appellant Rhonda
Gallman stalked her. She further alleged that:


1
    Sitting by interchange.
2
    Kristy Billingsley did not file an appellate brief and is not participating in this appeal.
       Rhonda Gallman has been harassing me by means of social media (live) and
       thru mutual associates. She has made several direct threats of doing bodily
       harm to me. She has sat parked across the street from my job and has had to
       be escorted by police away from my job. This has gone on for months.

Ms. Billingsley requested that the court order Ms. Gallman to have no contact with her,
either directly or indirectly and to stay away from her. She further requested that the court
order Ms. Gallman not to cause intentional damage to her property and not to threaten to
hurt or hurt her animals. Ms. Billingsley also requested that Ms. Gallman be directed to
attend counseling that addresses violence and control issues. The magistrate denied a
temporary order of protection and set the matter for hearing.

       At the hearing on May 28, 2020, the trial court heard testimony from Ms.
Billingsley, Ms. Gallman, and Ms. Billingsley’s husband, Curtis Thomas. The parties were
not represented by counsel. The trial court found that Ms. Gallman “made threats of
physical violence” against Ms. Billingsley. The court granted Ms. Billingsley a one-year
order of protection which required that Ms. Gallman have no contact with her and also
prohibited Ms. Gallman from possessing firearms.3 In addition, Ms. Gallman was ordered
to stay away from Ms. Billingsley’s home and workplace and to not intentionally damage
Ms. Billingsley’s property or her home’s utilities.

        Ms. Gallman timely appealed from the order of protection entered against her. No
transcript of the May 28 hearing appears in the appellate record. Ms. Gallman moved to
late-file a statement of the evidence pursuant to Tennessee Rule of Appellate Procedure
24(c), and this Court granted her motion. Ms. Gallman prepared a statement of the
evidence, which the trial court found “d[id] not contain a fair, accurate, and complete
account of what transpired at the hearing,” as required by Rule 24(c). Therefore, the trial
court ordered that the following statement of the evidence be filed with this Court:

       1.      The evidence at the hearing consisted of the testimony of Curtis
               Thomas, Kristy Billingsl[e]y, and Rhonda Gallman.
       2.      In addition, Mr. Thomas and Ms. Billingsl[e]y produced video
               recordings of [Ms. Gallman] that were directed to Mr. Thomas and
               Ms. Billingsl[e]y. [Ms. Gallman] did not object to the introduction of
               the video recordings.
       3.      The evidence established that Mr. Thomas and Ms. Billingsl[e]y are
               married.
       4.      Mr. Thomas had been incarcerated and was released from prison
               shortly before he and Ms. Billingsl[e]y took out Orders of Protection.

3
  See Tenn. Code Ann. § 36-3-604(c)(3) (an individual’s right to purchase or possess a firearm may be
terminated or suspended by the issuance of an order of protection).


                                                -2-
       5.     Mr. Thomas and Ms. Gallman had previously had a relationship, and
              Ms. Gallman believed the relationship was ongoing and would
              continue after Mr. Thomas’s release from prison.
       6.     Apparently dissatisfied with the demise of her relationship with Mr.
              Thomas and his relationship with Ms. Billingsl[e]y, Ms. Gallman
              threatened Mr. Curtis [Thomas] and Ms. Billingsl[e]y with physical
              violence in a series of strange videos that were directed to Mr. Curtis
              [Thomas] and Ms. Billingsl[e]y.
       7.     The videos were threatening, harassing, and bothersome to Mr.
              Thomas and Ms. Billingsl[e]y.


                                    II.   ISSUES

      On appeal, Ms. Gallman raises one issue for review: Whether sufficient evidence
was introduced at trial to warrant the granting of an order of protection against Ms.
Gallman.


                             III.     STANDARD OF REVIEW

        We review a non-jury case de novo upon the record, with a presumption of
correctness as to the findings of fact unless the preponderance of the evidence is otherwise.
See Tenn. R. App. P. 13(d); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000). This
presumption of correctness applies only to findings of fact and not to conclusions of law.
Campbell v. Fla. Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996). The trial court’s
conclusions of law are subject to a de novo review with no presumption of correctness.
Blackburn v. Blackburn, 270 S.W.3d 42, 47 (Tenn. 2008); Union Carbide Corp. v.
Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). The trial court’s determinations regarding
witness credibility are entitled to great weight on appeal and shall not be disturbed absent
clear and convincing evidence to the contrary. See Morrison v. Allen, 338 S.W.3d 417,
426 (Tenn. 2011).


                                    IV.   DISCUSSION

       Orders of protection are statutorily governed by Tennessee Code Annotated § 36-3-
601, et seq. Pursuant to Tennessee Code Annotated section 36-3-602(a), “[a]ny domestic
abuse victim . . . who has been subjected to, threatened with, or placed in fear of, domestic
abuse, stalking, or sexual assault, may seek” an order of protection. “‘Stalking victim’
means any person, regardless of the relationship with the perpetrator, who has been
subjected to, threatened with, or placed in fear of the offense of stalking, as defined in §
39-17-315.” Tenn. Code Ann. § 36-3-601(11). Tennessee Code Annotated section 39-17-

                                            -3-
315(a)(4) defines stalking as “a willful course of conduct involving repeated or continuing
harassment of another individual that would cause a reasonable person to feel terrorized,
frightened, intimidated, threatened, harassed, or molested, and that actually causes the
victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.” The
court may issue an order of protection if “the petitioner has proven the allegation of
domestic abuse, stalking or sexual assault by a preponderance of the evidence.” Tenn.
Code Ann. § 36-3-605(b). “Proving an allegation by a preponderance of the evidence
requires a litigant to convince the trier-of-fact that the allegation is more likely true than
not true.” McEwen v. Tenn. Dep’t of Safety, 173 S.W.3d 815, 825 n.19 (Tenn. Ct. App.
2005) (citing Austin v. City of Memphis, 684 S.W.2d 624, 634–35 (Tenn. Ct. App. 1984)).

        Notably, Ms. Gallman does not argue that her behavior was inconsistent with the
definition of stalking. Rather, she contends that one of the trial court’s findings (“[t]he
videos were threatening, harassing, and bothersome” to Ms. Billingsley) “does not
necessarily indicate that” Ms. Gallman’s conduct actually caused Ms. Billingsley to feel
terrorized, frightened, intimidated, threatened, harassed, or molested. See Tenn. Code Ann.
§ 39-17-315(a)(4). Reading the statement of the evidence as a whole, it is apparent that
the trial court heard the testimony of the witnesses and implicitly found Ms. Billingsley’s
testimony credible. Appellate courts “are required to defer to the trial court’s credibility
findings, including those that are implicit in its holdings.” Williams v. City of Burns, 465
S.W.3d 96, 120 (Tenn. 2015).

        Based on our review of the trial court’s statement of the evidence, and giving proper
deference to the trial court’s assessment of the witnesses’ credibility, we determine that the
evidence does not preponderate against the trial court’s finding of “threatening, harassing,
and bothersome” behavior by Ms. Gallman sufficient to justify the entry of a one-year order
of protection in Ms. Billingsley’s favor. Ms. Gallman acknowledges that the trial court’s
determination of the inaccuracy of her statement of the evidence is conclusive for purposes
of this appeal. See Tenn. R. App. P. 24(e); Reed v. Akende-Reed, No. M2017-00628-COA-
R3-CV, 2018 WL 565844 at *2 (Tenn. Ct. App. Jan. 25, 2018). Accordingly, we conclude
that Ms. Gallman’s argument regarding the sufficiency of the evidence is unavailing.


                                    V.     CONCLUSION

       We affirm the judgment of the circuit court. The case is remanded for such further
proceedings as may be necessary and consistent with this opinion. Costs of the appeal are
taxed to the appellant, Rhonda Gallman, for which execution may issue if necessary.


                                                  _________________________________
                                                  JOHN W. McCLARTY, JUDGE


                                            -4-